All concur. Motion to stay proceedings on appeal and remand the record to the County Court for resettlement denied. Memorandum: Since the maximum punishment for either of the crimes charged is less than ten years, the defendants were not entitled to more than five peremptory challenges. The motion to stay proceedings on the appeal and to remand the record for resettlement would, therefore, serve no useful purpose and is academic. The motion is therefore denied. (The judgment appealed from convicts defendants of assault, second degree, and of attempt to escape from custody.) Present — Taylor, P. J., McCurn, Love, Kimball and Piper, JJ.